         Case 1:19-cr-00460-KMW Document 43 Filed 01/31/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     One St. Andrew’s Plaza
                                                     New York, New York 10007




                                                     January 31, 2020
VIA ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007
                        Re:   United States v. Todd Kozel
                              19 Cr. 460 (KMW)

Dear Judge Wood:

       I write respectfully to request an extension of the Government’s response date to the
defendant’s pending motion for a Bill of Particulars and Motion to Dismiss (the “Motions”).
Currently, the Government’s Motion responses are due February 6, 2020, and defendant’s replies
are due February 20, 2020. (Dkt. No. 42).

        The reason for the adjournment request is that the parties have entered into discussions
that may result in the potential resolution of the charges in this case. Accordingly, to facilitate
these discussions, the Government respectfully requests that the Government’s Motions response
date be adjourned to March 5, 2020, and the defendant’s reply date to March 19, 2020.

       The Government further requests that the Court exclude time under the Speedy Trial Act
through the briefing dates set by the Court. The undersigned has conferred with counsel for the
defendant, and he consents to this request, including exclusion of time while the Motions are
pending.


                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                    By:     /s/ Louis A. Pellegrino
                                            LOUIS A. PELLEGRINO
                                            Assistant United States Attorney
                                            Tel. (212) 637-2617
                                            louis.pellegrino@usdoj.gov
